                                                                      The Honorable Timothy W. Dore
 1                                                                                        Chapter 13
 2

 3

 4

 5

 6

 7

 8                          UNITED STATES BANKRUPTCY COURT
                        WESTERN DISTRICT OF WASHINGTON AT SEATTLE
 9

10
     IN RE:
11                                                            Case No. 18-13392-TWD
     NAZARIO HERNANDEZ,
12                                                            Adversary No.
13
                                                              COMPLAINT TO AVOID DEED OF
                                   Debtor.                    TRUST LIEN AND OBJECTION TO
14
                                                              CLAIM
     _______________________________________
15
     NAZARIO HERNANDEZ,
16
                                   Plaintiff,
17
     v.
18
     FRANKLIN CREDIT MANAGEMENT
19   CORPORATION and DEUTSCHE BANK
     NATIONAL TRUST COMPANY AS
20   TRUSTEE FOR BOSCO CREDIT II TRUST
     SERIES 2010-1,
21
                                   Defendants.
22

23
              COMES NOW the Plaintiff, Nazario Hernandez, by and through the undersigned
24
     attorney, and states and alleges as follows:
25
                                   I. PARTIES AND JURISDICTION
26

27
      COMPLAINT TO AVOID DEED OF TRUST LIEN AND                                 HENRY & DEGRAAFF, P.S.
      OBJECTION TO CLAIM - Page 1                                              150 NICKERSON ST., SUITE 311
                                                                                   SEATTLE, WA 98109
                                                                                   V (206) 330-0595
                                                                                    F (206) 400-7609
          Case 18-01159-TWD       Doc 1      Filed 11/16/18    Ent. 11/16/18 10:53:53      Pg. 1 of 6
             1.     Plaintiff. Plaintiff is the Debtor in chapter 13 case number 18-13392, filed on
 1

 2   August 29, 2018.

 3           2.     Defendant Franklin Credit Management Corporation. Upon information and

 4   belief, Defendant Franklin Credit Management Corporation (hereinafter referred to as
 5   “Defendant Franklin”) is a Delaware Corporation doing business in the state of Washington.
 6
             3.     Defendants Deutsche Bank National Trust Company. Upon information and
 7
     belief, Defendant Deutsche Bank National Trust Company is a California investment bank doing
 8
     business in the State of Washington. Deutsche Bank National Trust Company is the Trustee for
 9

10   Bosco Credit II Trust Series 2010-1, the creditor listed on proof of claim number 3 filed in this

11   case.

12           4.     Jurisdiction. This adversary proceeding is one arising in the Chapter 13 case of
13
     the above-named debtor now pending in this Court. This Court has jurisdiction over this
14
     adversary proceeding pursuant to 28 U.S.C. §§ 151, 157, 1334. This adversary proceeding is
15
     commenced pursuant to BR 7001 et seq and 11 U.S.C. §§ 502 (b)(1) and 506 (d).
16
             5.     Venue. Venue is proper pursuant to 28 U.S.C. §§ 1408 and 1409. This is a core
17

18   proceeding under 28 U.S.C. § 157 (b)(2)(A), (B), (K) and/or (O).

19                                   II. FIRST CAUSE OF ACTION
20                                          11 U.S.C. § 506 (d)
21
             6.     Plaintiff re-alleges and incorporates by reference each and every allegation set
22
     forth in paragraphs 1 through 8 above, inclusive as though fully set forth herein.
23
             7.     On or about August 16, 2006, the debtor executed a Note in favor of “WMC
24

25   Mortgage Corp.” in the principal amount of $67,600.00 (the “Note”).

26           8.     On or about August 18, 2006, a Deed of Trust dated August 16, 2006 was

27
      COMPLAINT TO AVOID DEED OF TRUST LIEN AND                                   HENRY & DEGRAAFF, P.S.
      OBJECTION TO CLAIM - Page 2                                                150 NICKERSON ST., SUITE 311
                                                                                     SEATTLE, WA 98109
                                                                                     V (206) 330-0595
                                                                                      F (206) 400-7609
       Case 18-01159-TWD          Doc 1    Filed 11/16/18     Ent. 11/16/18 10:53:53         Pg. 2 of 6
     recorded against the debtor’s property located at 31445 West Lake Morton Drive Southeast
 1

 2   Covington, WA 98042 (APN 4053200972), legally described as:

 3
            LOT(S) 2, KING COUNTY SHORT PLAT NUMBER 283026, RECORDED
 4          UNDER RECORDING NUMBER 8305040997, IN KING COUNTY,
            WASHINGTON;
 5

 6          TOGETHER WITH THAT PORTION OF LOT 1 IN SAID SHORT PLAT
            LYING WESTERLY OF A LINE DESCRIBED AS FOLLOWS:
 7
            BEGINNING AT THE NORTHWESTERLY CORNER OF SAID LOT 1;
 8          THENCE EASTERLY ALONG THE NORTHERLY BOUNDARY 23.96 FEET
            TO THE POINT OF BEGINNING OF SAID LINE;
 9
            THENCE SOUTHERLY TO A POINT ON THE SOUTHERLY BOUNDARY
10          OF LOT 1 WHICH IS 24 FEET EASTERLY OF THE SOUTHWEST CORNER
            OF SAID LOT 1 AND THE TERMINUS OF SAID LINE; AND
11
            TOGETHER WITH AN EASMENT FOR ROADWAY OVER AND UPON THE
12          SOUTH 20.00 FEET OF TRACT 208, PLAT OF LAKE MORTON TRACTS,
            ACCORDING TO THE PLAT THEREOF RECORDED IN VOLUME 48 OF
13
            PLATS, PAGE(S) 90 AND 91, IN KING COUNTY, WASHINGTON;
14          EXCEPT THE WEST 100.00 FEET THEREOF

15   as a second encumbrance in the amount of $67,600.00 (King County Recorder’s Recording No.
16   20060818002016).
17
            9.      Upon information and belief, and Plaintiff thereupon alleges, Defendant Deutsche
18
     Bank National Trust Company is or was the “account’s current creditor”.
19
            10.     Upon information and belief, and Plaintiff thereupon alleges, the servicer engaged
20

21   by Defendant Deutsche Bank National Trust Company is and/or was Defendant Franklin Credit

22   Management Corporation.

23          11.     Upon information and belief, and as conceded by Defendants in the Objection to
24   Confirmation (docket number 15, paragraph 5) the debtor was last due for the December 2010
25
     payment, if not earlier.
26

27
      COMPLAINT TO AVOID DEED OF TRUST LIEN AND                                 HENRY & DEGRAAFF, P.S.
      OBJECTION TO CLAIM - Page 3                                              150 NICKERSON ST., SUITE 311
                                                                                   SEATTLE, WA 98109
                                                                                   V (206) 330-0595
                                                                                    F (206) 400-7609
       Case 18-01159-TWD         Doc 1    Filed 11/16/18     Ent. 11/16/18 10:53:53        Pg. 3 of 6
            12.     In the Objection to Confirmation, Defendants make the following representations
 1

 2   to the Court, which Plaintiff accepts as admitted:

 3                  2. On or about August 16, 2006, Debtor made, executed and

 4                  delivered to WMC Mortgage Corp. a Promissory Note (“Note”) in
 5                  the principal sum of $67,600.00. Secured Creditor is in constructive
 6
                    possession of the Note and is entitled to enforce the document.
 7
                    3. On or about August 16, 2006, Debtor made, executed and
 8
                    delivered to WMC Mortgage Corp. a deed of trust ("Deed of Trust")
 9

10                  granting Mortgage Electronic Registration Systems, Inc. (“MERS”),

11                  as nominee for WMC Mortgage Corp., a security interest the

12                  residential real property commonly known and described as 31445
13
                    West Lake Morton Drive Southeast,
14
                    Covington, WA 98042 (the “Property”), which is more fully
15
                    described in the Deed of Trust.
16
                    4. On or about November 28, 2011, the beneficial interest of MERS
17

18                  in the Deed of Trust was sold, assigned and transferred to Secured

19                  Creditor (“Assignment”).
20                  5. The obligation under the Note and Deed of Trust is in default
21
                    commencing December 1, 2010, due to the Debtor’s failure to make
22
                    monthly payments to Secured Creditor. As of the date
23
                    of filing, the prepetition arrearage claim was $40,249.20.
24

25

26

27
      COMPLAINT TO AVOID DEED OF TRUST LIEN AND                                   HENRY & DEGRAAFF, P.S.
      OBJECTION TO CLAIM - Page 4                                                150 NICKERSON ST., SUITE 311
                                                                                     SEATTLE, WA 98109
                                                                                     V (206) 330-0595
                                                                                      F (206) 400-7609
       Case 18-01159-TWD          Doc 1    Filed 11/16/18     Ent. 11/16/18 10:53:53         Pg. 4 of 6
            13.     According to page 5 of claim 3 filed in this case, the last payment received on this
 1

 2   debt was made no later than March 16, 2011, although this payment shows as being returned by

 3   the debtor’s bank (the check bounced).

 4          14.     On May 10, 2012, the Plaintiff Nazario Hernandez, along with his wife and then
 5   co-debtor Alicia Hernandez, filed a chapter 7 bankruptcy case in this court, case number 12-
 6
     14989. The Debtors in that case received a discharge on August 15, 2012.
 7
            15.     11 U.S.C. § 506 (d) provides “To the extent that a lien secures a claim against the
 8
     debtor that is not an allowed secured claim, such lien is void”.
 9

10          16.     Pursuant to RCW 4.16.040 (1) an action upon a contract in writing is required to

11   be commenced within six years.

12          17.     In turn, RCW 7.28.300 provides that the record owner of real estate may maintain
13
     an action to quiet title against the lien of a mortgage or deed of trust on the real estate where an
14
     action to foreclose such mortgage or deed of trust would be barred by the statute of limitations
15
     and may have a judgment quieting title against such a lien.
16
            18.     The discharge of a borrower’s personal liability on a loan through bankruptcy—
17

18   which in this case occurred on August 15, 2012, the date the chapter 7 Debtors (including

19   Plaintiff) received their discharge—is analogous to a promissory note’s maturation. Jarvis v. Fed.
20   Nat’l Mortg. Ass’n, No. C16-5194-RBL at *3, 2017 WL 1438040 (W.D. Wash. Apr. 24, 2017),
21
     aff’d mem., 726 Fed.App’x. 666 (9th Cir. 2018).
22
            20.     Based on the proof of claim, the last late charge was assessed on April 17, 2012,
23
     indicating that the account was charged off the debt became a demand note as of May 2012.
24

25

26

27
      COMPLAINT TO AVOID DEED OF TRUST LIEN AND                                     HENRY & DEGRAAFF, P.S.
      OBJECTION TO CLAIM - Page 5                                                  150 NICKERSON ST., SUITE 311
                                                                                       SEATTLE, WA 98109
                                                                                       V (206) 330-0595
                                                                                        F (206) 400-7609
       Case 18-01159-TWD           Doc 1    Filed 11/16/18      Ent. 11/16/18 10:53:53         Pg. 5 of 6
            21.     At the latest, the statute of limitations begins to run with the payment due the
 1

 2   month of Discharge, in this case August 1, 2012. See Jarvis at 667, citing Edmondson v. Bank of

 3   America, 194 Wash.App. 920, 931-32 (Wash. Court of Appeals 2016).

 4          WHEREFORE, Plaintiff prays for judgment on this complaint, as may be amended from
 5   time to time, as follows:
 6
            a) For avoidance of the Deed of Trust in favor of Defendant(s) pursuant to 11 U.S.C.
 7
     § 506 (d);
 8
            b) For disallowance of claim number 3 as time-barred;
 9

10          c) For recovery of attorney fees and costs, to the extent recoverable under applicable

11   law and the evidence submitted to the Court; and

12          d) For such further relief as this Court deems just in the premises.
13
            DATED this November 16, 2018.
14

15                                                 HENRY & DEGRAAFF, P.S.
16                                                 By: /s/Jacob D. DeGraaff
                                                       Jacob DeGraaff, WSBA #36713
17                                                     Attorney for Debtor
18

19

20

21

22

23

24

25

26

27
      COMPLAINT TO AVOID DEED OF TRUST LIEN AND                                     HENRY & DEGRAAFF, P.S.
      OBJECTION TO CLAIM - Page 6                                                  150 NICKERSON ST., SUITE 311
                                                                                       SEATTLE, WA 98109
                                                                                       V (206) 330-0595
                                                                                        F (206) 400-7609
       Case 18-01159-TWD          Doc 1    Filed 11/16/18      Ent. 11/16/18 10:53:53          Pg. 6 of 6
